      Case 1:20-cv-07349-ALC-SDA Document 40 Filed 06/24/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Joseph Pagan, individually and on behalf of all
 others similarly-situated,                                 No.: 1:20-cv-7349 (ALC)(SDA)

                                Plaintiffs,
                                                           NOTICE OF APPEARANCE
                         v.

 C.I. Lobster Corp., Joseph Mandarino,
 Richard Mandarino, and John Mandarino,

                                Defendants.


       PLEASE TAKE NOTICE that Zarrina Ozari, Esq. hereby appears as counsel for Plaintiff

Joseph Pagan, individually and on behalf of all others similarly situated, in the above-captioned

case. I certify that I am admitted to practice in the United States District Court for the Southern

District of New York.




 Dated: June 25, 2021                                      Respectfully submitted,
 San Francisco, CA
                                                           THE OTTINGER FIRM P.C.




                                                           By:
                                                                 Zarrina Ozari
                                                                 535 Mission Street, 14th Fl
                                                                 San Francisco, CA 94105
                                                                 (415) 651-2738
                                                                 zarrina@ottingerlaw.com
